Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/03/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,850,174 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Jenny on 12/17/21.
The application has been amended as follows: 
	In claim 25, line 1 the number “24” has been deleted, and in its place the new number –21—has been inserted.
	In claim 26, line 1 the number “24” has been deleted, and in its place the new number –21—has been inserted. 
	In the specification page 1, line 4 the new recitation –now U.S. Patent No. 10,850,174—has been inserted after “October 1, 2019,” and before “which”.

Reasons for Allowance

None of the cited references alone or in combination teach the claimed “wherein the first portion further comprises a support rib that intersects a lap joint at an angle of from 45 degrees to 135 degrees” as recited in claim 21.
None of the cited references alone or in combination teach the claimed “at least one rib that extends across an opening” and “the at least one rib is centered about a stiffening plane; the stiffening plane forms an angle of from about 45 degrees to about 135 degrees with a wall of the body portion from which the at least one rib extends” as recited in claim31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424. The examiner can normally be reached Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl